Citation Nr: 1714780	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is competent handle the disbursement of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to July 1969 and from June 2004 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that that the Veteran is not competent to handle the disbursement of VA funds.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In November 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran presently lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is presently not competent for the purpose of receiving direct payment of his VA benefits, so that restoration of competency is not warranted.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that the VCAA notice and assistance provisions do not apply to competency determinations.  As such, no discussion of the duties to notify and assist is required.

Competency

The issue of whether or not a veteran is competent to receive direct payment of VA benefits is controlled by 38 C.F.R. § 3.353(a), which provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  See 38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

The Board has reviewed the lay and medical evidence of record and finds that the Veteran is not competent to handle the disbursement of his VA benefits.  The Board acknowledges the presumption in favor of competency; however, despite the Veteran's desire to be declared competent, the weight of the evidence of record is against a finding of competency.

The Veteran has undergone numerous VA examinations to assist in determining the Veteran's competency and, thus far, none of the examiners (with the exception of a field examiner as detailed below) has found the Veteran to be fully capable of managing his own funds.  In a March 2010 VA examination report, the VA examiner indicated that the Veteran has had difficulty managing finances and has had his brother help him in the past; currently, the Veteran's wife is managing the finances.  The VA examiner indicated that, because of his cognitive problems, the Veteran has probably been unable to manage financial affairs effectively.  Similarly, in a May 2010 VA examination report, the VA examiner opined that it is at least as likely as not that the Veteran is not competent to manage his financial affairs based on the finding that the Veteran has had his brother assist him prior to his current marriage, that the Veteran's wife is now managing the finances, and that the Veteran appears to be unaware or uninterested in the details of this management.

The Veteran underwent another VA examination in September 2010.  Based on the comprehensive testing results, the VA examiner indicated that the Veteran should not be allowed to operate any motorized equipment, including driving a car, as he would be a danger to both himself and others.  Additionally, the VA examiner opined that the Veteran needs a guardian as the Veteran's poor executive functioning indicates that he cannot care for himself or manage his own financial affairs.

In a November 14, 2013 VA field examination report, the field examiner indicated that the Veteran demonstrated that he was knowledgeable of his financial obligations and assets and he was able to identify all income sources and amounts, as well as relate specific information regarding his day-to-day expenditures.  The field examiner opined that the Veteran is capable of managing his VA benefits and also noted that the Veteran has successfully managed his VA benefits independently since November 28, 2013, the date the Veteran began receiving his benefits by Supervised Direct Payment.  Significantly, however, the record does not indicate that the Veteran received Supervised Direct Payment since November 28, 2013, subsequent to the finding (on appeal) that he is incompetent to handle disbursement of funds.  Indeed, the VA field examination report (dated November 14, 2013) predates November 28, 2013 (when the field examiner asserted that the Veteran began to receive benefits by Supervised Direct Payment).  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
Pursuant to the November 2014 Board Remand, the Veteran was afforded another VA examination in June 2015.  At that time, the VA examiner indicated that the level of occupational and social impairment with regard to the Veteran's mental diagnoses (dementia) is total occupational and social impairment.  After a comprehensive examination, the VA examiner opined that the Veteran is not competent and is in need of a guardian to disburse his VA monies in a prudent fashion.  The VA examiner also indicated that he is unable to account for the findings from the field examiner, dated November 14, 2013.

As detailed above, the mental health professionals who have evaluated the Veteran (with the exception of the November 2013 field examiner whose opinion is found to be inadequate and of no probative value) have found that the Veteran is unable to manage his benefit payments without limitation.  The Board finds that these opinions are highly probative as they are based upon an in-person interview with the Veteran (as well as a review of the evidence of record) and specifically address the Veteran's ability to manage his finances.  The VA examination reports contained reasons and bases supporting the examiners' opinions that the Veteran is unable to manage his VA funds without limitation.  A determination of the Veteran's incompetency is also consistent with the Veteran's combined 100 percent disability rating for the service-connected disabilities, and particularly, the 70 percent rating for an acquired psychiatric disorder, to include mood disorder and depression.

The Board has considered the Veteran's contentions with regard to the determination of competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's assertions to be outweighed by the findings of the VA examiners who determined that he is not mentally capable of managing his financial affairs.  As such, the Board finds the Veteran's general lay statements to be outweighed by the March 2010, May 2010, September 2010, and June 2015 VA examiners' opinions that the Veteran is unable to manage his VA funds without limitation. 

In this case, the Board finds that the lay and medical evidence of record is clear, convincing, and leaves no doubt as to the Veteran's incompetency, and that the presumption of competency is overcome.  Based on the above, the Board finds that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits; therefore, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Restoration of competency status for VA benefit purposes is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


